DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, , 11, 15, 17 and 18 of U.S. Patent No. 10275260. Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9 and 10 of U.S. Patent No. 9442739. The rejections are respectfully maintained for the reason as set forth in the last office action mailed on 09/17/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-16 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Cooper1 (US 7089430 B2).
The rejections are respectfully maintained for the reasons as set forth in the last office action mailed on 09/17/2020.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues in substance that (1) Cooper fails to teach “platform power management interface register” because the alleged register has no platform information; (2) Cooper fails to teach “a power control unit (PCU).”
The examiner respectfully traverses applicant’s argument with the following reasons.
As to point (1), Cooper teaches that a performance status register is read before transitioning to new performance state [col. 8, lines 42-51].  The new performance state is entered based on comparison of the content in the performance status register and the entries in the PS structure. According to the context of the claim, a requested 
As to point (2), applicant argues that an OS runs on a processor but not included in the processor. The examiner agreed with the applicant. However, the examiner did not allege that the OS is the PCU. The logic/circuitry in the processor which executes OS is the PCU. Therefore, Cooper inherently teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tani, US 20090313490 A1.
Ryoo, US 20110258470 A1.
Naffziger, US 20120066535 A1.
Branover et al., US 20130007494 A1.
Ananthakrishnan et al., US 20130111236 A1.
Tanaka et al., US 20130305065 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 Cooper was cited in the IDS filed on 04/18/2019.